DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 4/19/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s claim interpretation
Claim 1 recites “A vaginal drug delivery and diagnostic system, comprising
an electronic capsule, which comprises a reservoir for a pharmaceutically active compound, and one or more diagnostic sensors or a lab-on-a-chip, and a dispenser for delivering the compound from the reservoir to a vagina and which capsule is connected to incorporated into the structure of a positioning member with a .closed peripheral shape for dimensional stability configured for placement within the vagina” in lines 1-6.  This recitation is indefinite as explained in the 35 USC § 112 section below.  However, for the purposes of the prior art examination, this recitation is interpreted to mean:
“A vaginal drug delivery and diagnostic system, comprising
an electronic capsule, which comprises a reservoir for a pharmaceutically active compound,
one or more diagnostic sensors or a lab-on-a-chip, and 
a dispenser for delivering the compound from the reservoir to a vagina,

The recitation “which capsule is incorporated into the structure of a positioning member with a closed peripheral shape for dimensional stability configured for placement within the vagina” is interpreted to mean “wherein the electronic capsule (i.e., the reservoir) is included as part of a positioning member which also has a closed peripheral shape for dimensional stability configured for placement within the vagina”, which comes from the definition of “incorporate” on page 5 of the accompanying Merriam-Webster webpage.  In particular, to “incorporate” means “to include (something) as part of something else” (see page 5 of the accompanying Merriam-Webster definition).  With this definition, the claimed reservoir is, by definition, considered part of the positioning member such that the positioning member is constituted by (1) the reservoir and (2) the closed peripheral shape.  This interpretation does not require that the reservoir be housed within the closed peripheral shape.  This interpretation merely means the reservoir is coupled to the closed peripheral shape in some way.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 8-11, 13-18, 22-23, 27, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 1 recites “A vaginal drug delivery and diagnostic system, comprising an electronic capsule, which comprises a reservoir for a pharmaceutically active compound, and one or more diagnostic sensors or a lab-on-a-chip, and a dispenser for delivering the compound from the reservoir to a vagina” in lines 1-6, but it is not clear which elements are separate and distinct from the electronic capsule and which components are part of the electronic capsules.  For example, it is not clear which of the following interpretations is intended by the claim language:
(1) “A vaginal drug delivery and diagnostic system, comprising
[A] an electronic capsule, which comprises a reservoir for a pharmaceutically active compound, [] 
[B] one or more diagnostic sensors or a lab-on-a-chip, and 
[C] a dispenser for delivering the compound from the reservoir to a vagina”;
(2) “A vaginal drug delivery and diagnostic system, comprising 
[A] an electronic capsule, which comprises [i] a reservoir for a pharmaceutically active compound[] and [ii] one or more diagnostic sensors or a lab-on-a-chip, and
[B] a dispenser for delivering the compound from the reservoir to a vagina”; or
(3) “A vaginal drug delivery and diagnostic system, comprising
an electronic capsule, which comprises [i] a reservoir for a pharmaceutically active compound, [] [ii] one or more diagnostic sensors or a 
Given these different interpretations, it is not clear what the scope of claim 1 is, thus rendering it indefinite.   As previously stated, the Examiner will be interpreting this recitation in accordance with the above interpretation (1).
Claim 1 recites “wherein a release pattern of the pharmaceutically active compound contained in the reservoir is …i. adapted to data measured by the one or more sensors by a receiver system that records the data measured by the one or more sensors” in lines 7-10, which renders the claim indefinite.  It is not clear if this recitation is structural in nature.  Is “a receiver system” part of the claimed invention?  The recitation “further comprising the receiver system” of claim 27 suggests that it is not.  If the receiver system is not part of the claimed invention, the recitation appears to be simply a method step, which render the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 1 recites “data measured by the one or more sensors” in lines 11-12, but it is not clear if this recitation is the same as, related to, or different from “data measured by the one or more sensors” of claim 1, line 9.  If they are the same, “data measured by the one or more sensors” in lines 11-12 should be “the data measured by the one or more sensors”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Also, it is not clear what “information” in claim 1, line 14 is referring to.  Information from what and information regarding what?  This information is not linked to any structural component of the system such that it is not clear how this information relates to the rest of the claim.
Further, it is not clear how communication or transmission to the doctor, recited in claim 1, lines 13-15, can take place since there is no element of the claimed system that is capable for carrying out these functions.  What element does, if any, performs the communication or transmission? 
Claims 4-5, 8-11, 13-18, 22-23, 27, and 29-30 are rejected by virtue of their dependence from claim 1.
Claim 14 recites “the reservoir” in line 2 and “the reservoir” in line 3, but it is not clear if these recitations are referring to “a reservoir” in claim 1, line 2 or “a second reservoir” in claim 13, line 2. Clarification is required.

Claim 15 recites” the reservoir” in line 2, but it is not clear if this recitation is referring to “a reservoir” in claim 1, line 2 or “a second reservoir” in claim 13, line 2. Clarification is required.
Claim 18 recites “a blood glucose level” in line 2 and “the blood glucose level measured by the one or more sensors” in lines 4-5 are the same as, related to, or different from “data measured by the one or more sensors” in claim 1, line 9 or “data measured by the one or more sensors” in claim 1, lines 11-12.  Clarification is required.
Claim 18 recites “the dispenser comprises insulin” in lines 2-3, it is not clear if “insulin” is the same as, related to, or different from “a pharmaceutically active compound” in claim 1, line 2.  Clarification is required.  Also, it is possible the recitation means that the dispenser is configured to deliver insulin rather than the dispenser being made of insulin, but the claim should clarify this point.  
Claim 18 recites “the controller” in line 3 in which there is insufficient antecedent basis for this recitation in the claim.  Also, it is not clear if this recitation is supposed to be the same as, related to, or different from “a lab-on-a-chip” of claim 1, line 3. Clarification is required.
Claim 29 recites “wherein the system communicates and transmits information to a doctor to enable personalized medicine that is adapted to specific needs of an individual wearing the system” in lines 1-3, which renders the claim indefinite.  
First, it is not clear if “information” in claim 29 is the same as, related to, or different from “information” of claim 1, line 14.  If they are the same, “information” in claim 29 should be “the information”.  If they are different, their relationship should be made clear and they should be distinguished from each other.  Also, it is not clear what “information” is referring to.  
Second, it is not clear if “a doctor” in claim 29, line 2 is the same as, related to, or different from “a doctor” in claim 1, line 15.  If they are the same, “a doctor” in claim 29 should be “the doctor”.  If they are different, their relationship should be made clear and they should be distinguished from each other.  
Third, it is not clear if “specific needs” in claim 29 is the same as, related to, or different from “information” of claim 1, line 13.  If they are the same, “specific needs” in claim 29 should be “the specific needs”.  If they are different, their relationship should be made clear and they should be distinguished from each other.
Fourth, it is not clear if “an individual” in claim 29, line 3 is the same as, related to, or different from “an individual” in claim 1, line 13.  If they are the same, “an individual” in claim 29 should be “the individual”.  If they are different, their relationship should be made clear and they should be distinguished from each other. Clarification is required.
Fifth, it is not clear if this recitation in claim 29  is structural in nature.  If there is no further structural component, the recitation appears to be simply a method step, which render the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 16, 18, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0237771 (Runkewitz)(previously cited), in view of U.S. Patent Application Publication No. 2011/0034901 (Ziv)(previously cited), and further in view of U.S. Patent No. 6,334,856 (Allen)(previously cited).
Runkewitz discloses a system, comprising a measurement unit 10, which is connected to a ring pessary 20 of Runkewitz.  Runkewitz discloses that any suitable parameters may be monitored (paragraph 0037 of Runkewitz).  Ziv discloses that glucose is a suitable parameter (paragraph 0113 of Ziv).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a glucose sensor in the device of Runkewitz since Runkewitz discloses any suitable parameter may be used and Ziv discloses one such parameter.  Ziv further discloses a controller, a dispenser, and a reservoir for releasing agents based on the detected glucose levels (paragraphs 0035, 0046, 0089, 0101, 0107, and 0112-0113 of Ziv).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the controller, the dispenser, and 
With respect to the reservoir of the combination, Ziv teaches that its support structure 201 may house the reservoir (paragraph 0089 of Ziv) and the supporting structure shapes include a ring (paragraph 0087 of Ziv).  From these teachings, Ziv discloses or suggests that a ring support structure may house the reservoir.  It would have been obvious to one of ordinary skill in the art at the time of invention to place the reservoir of Ziv in the ring pessary 20 of Runkewitz since a placement of the reservoir is required and Ziv teaches that the ring support structure is a suitable location.
The combination teaches the release of anti-glycemic agents (paragraph 0113 of Ziv). Allen teaches that insulin, a recognized treatment for abnormal glucose readings, can be used for treatment (col. 18 of Allen).  It would have been obvious to use insulin as the treatment related to abnormal glucose levels since it is a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 1, the combination teaches or suggests a vaginal drug delivery system, comprising an electronic capsule (the measurement unit 10 of Runkewitz and the reservoir of Ziv), which comprises a reservoir (the reservoir of Ziv) for a pharmaceutically active compound (the insulin of Allen), one or more diagnostic sensor or a lab-on-a-chip (the glucose sensor of Ziv) and a dispenser (the dispenser of Ziv) a dispenser for delivering the compound from the reservoir to a vagina and which capsule is incorporated into the structure of a positioning member (the reservoir of Ziv is housed in the ring pessary 20 of Runkewitz so as to form the positioning structure) with a closed peripheral shape (the shape of the ring pessary 20 of 
wherein a release pattern of the pharmaceutically active compound contained in the reservoir is one of the following:
i. adapted to data measured by the one or more sensors (the glucose sensor of Ziv) by a receiver system (the controller of Ziv) that records the data measured by the one or more sensors (the glucose sensor of Ziv); or 
ii. directly controlled by the dispenser based on data measured by the one or more sensors and communicated by the one or more sensors to the dispenser (not required); or
iii. adapted to specific needs of an individual wearing the system based on information from the system communicated and transmitted to a doctor (not required).
With respect to claim 16, the combination teaches or suggests that the system is configured for a systemic delivery of the pharmaceutically active compound which is selected from the group consisting of drugs and hormones (the insulin of Allen). 
With respect to claim 18, the combination teaches or suggests that wherein the one or more sensors are for measuring a blood glucose level (the glucose sensor of Ziv), the dispenser (the dispenser of Ziv) comprises insulin (the insulin of Allen), and the controller (the controller of Ziv) is for determining an amount of the insulin to be dispensed on a basis of the blood glucose level measured by the one or more sensors and a desired blood glucose level. 
With respect to claim 27, the combination teaches or suggests the receiver system (the controller of Ziv) configured to adapt the release pattern of the pharmaceutically active .

Claims 4-5 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Allen, and further in view of U.S. Patent No. 4,031,886 (Morhenn)(previously cited).
Runkewitz discloses a ring plessary 20.  Morhenn discloses a ring pessary that distributes the stress of the contact between the pessary and the human anatomy over the surface (FIGS. 2-4 and col. 3 of Morhenn).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the ring of Morhenn as the ring of Runkewitz since (1) it distributes the stress of the contact between the pessary and the human anatomy over the surface, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 4, the combination teaches or suggests that the closed peripheral shape is formed by two parts, one being larger than the other (the ring shape of Morhenn). 
With respect to claim 5, the combination teaches or suggests that each part of the two parts defines a plane, the plane defined by a first part of the two parts being offset with respect to the plane defined by a second part of the two parts (the ring shape of Morhenn). 
With respect to claim 8, the combination teaches or suggests that the positioning member is pear-shaped (the ring shape of Morhenn).
With respect to claim 9, the location of the measurement unit and reservoir within the ring shape of Morhenn would be located on its periphery and placed at the location of maximum effectiveness for detection and storage.  As such, the locations of the measurement unit and reservoir within the ring shape of Morhenn are results-effective variables that would have been . 

Claims 10-11, 17, and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Allen, in view of U.S. Patent Application Publication No. 2006/0260619 (Moench)(previously cited) and U.S. Patent No. 3,789,838 (Fournier)(previously cited).
Runkewitz discloses a ring plessary 20.  Moench discloses that a textured surface provides a better grip when maintaining the position of a device in a vagina (paragraph 0083 of Moench).  Fournier discloses a suitable textured surface in the form of minute protuberances (the protuberances 73 of Fournier; cols. 9 and 12-13 of Fournier).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the protuberances 73 of Fournier in the ring of Runkewitz so as to provide a better grip when maintaining the position of a device in a vagina.  
With respect to claim 10, the combination teaches or suggests that the positioning member is provided with a friction enhancer (the protuberances 73 of Fournier). 
With respect to claim 11, the combination teaches or suggests that the friction enhancer is formed by a surface mimicking vaginal rugae (the protuberances 73 of Fournier). 

With respect to claim 22, the combination teaches or suggests that the contact and/or absorption enhancers comprise protuberances enhancers (the protuberances 73 of Fournier).
With respect to claim 23, the combination teaches or suggests that the protuberances comprise microvilli enhancers (the protuberances 73 of Fournier).

Claims 13-14 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Allen, and further in view of U.S. Patent Application Publication No. 2010/0274105 (Rosenshein)(previously cited).
The combination teaches or suggests a vaginal drug delivery system, comprising an electronic capsule (the measurement unit 10 of Runkewitz and the reservoir of Ziv), which comprises a reservoir (the reservoir of Ziv) for a pharmaceutically active compound (the insulin of Allen), one or more diagnostic sensor or a lab-on-a-chip (the glucose sensor of Ziv) and a dispenser (the dispenser of Ziv) a dispenser for delivering the compound from the reservoir to a vagina and which capsule is incorporated into the structure of a positioning member (the reservoir of Ziv is housed in the ring pessary 20 of Runkewitz so as to form the positioning structure) with a closed peripheral shape (the shape of the ring pessary 20 of Runkewitz) for dimensional stability configured for placement within the vagina (the device of Runkewitz is capable of this placement).  Rosenshein discloses the use of multiple reservoirs and dispensers housed in the positioning element so as to provide multiple doses (paragraphs 0040-0043 and FIG. 5 of Rosenshein; the reservoirs being shown to be housed within the silicone enclosure 
With respect to claim 13, the combination teaches or suggests that the positioning member is provided with the reservoir (the multiple reservoirs and dispensers housed within the ring as suggested by Rosenshein). 
With respect to claim 14, the combination teaches or suggests that a periphery of the reservoir is permeable to the pharmaceutically active compound in the reservoir (the reservoir of Ziv; paragraphs 0040-0043 of Rosenshein).
With respect to claim 30, the combination teaches or suggests a second electronic capsule (the multiple reservoirs and dispensers housed within the ring as suggested by Rosenshein; each reservoir being an electronic capsule). 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Runkewitz, in view of Ziv, and further in view of Allen, and further in view of Rosenshein, and further in view of one of U.S. Patent No. 4,609,640 (Morishita)(previously cited), U.S. Patent Application Publication No. 2003/0003105 (Gerber)(previously cited); or U.S. Patent Application Publication No. 2003/0049302 (Pauletti) (previously cited).
The combination teaches treatment (paragraphs 0033-0044 of Rosenshein).  It is known in the art to include absorption promoting additives to treatments (col. 6 of Morishita; paragraph 0065 of Gerber; paragraph 0091 of Pauletti) so as to make a treatment more effective.  It would have been obvious to one of ordinary skill in the art at the time of invention to include absorption 
With respect to claim 15, the combination teaches or suggests that the reservoir is further provided with absorption promoting additives (the above 103 analysis). 

Claims 1, 13-14, 16, 18, 27, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenshein, in view of Ziv, and further in view of Allen.
Rosenshein discloses that many suitable parameters may be monitored (paragraphs 0011 and 0033-0044 of Rosenshein).  Ziv discloses that glucose is a suitable parameter (paragraph 0113 of Ziv).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a glucose sensor in the device of Rosenshein since Rosenshein discloses any suitable parameter may be used and Ziv discloses one such parameter.  Rosenshein discloses the use of multiple reservoirs and dispensers housed within the positioning element so as to provide multiple doses (paragraphs 0040-0043 and FIG. 5 of Rosenshein; the reservoirs being shown to be housed within the silicone enclosure making up part of the ring structure).  Ziv discloses that such dispensers and reservoirs can be controlled by a controller based on the detected glucose levels (paragraphs 0035, 0046, 0089, 0101, 0107, and 0112-0113 of Ziv).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the reservoirs and dispensers of Rosenshein so that they are controlled by a controller based on the detected glucose levels detected by the glucose sensor of the combination since it permits a treatment based on the glucose level of the patient.  The combination teaches the release of anti-glycemic agents (paragraph 0113 of Ziv). Allen teaches that insulin, a recognized treatment for abnormal glucose readings, can be used for treatment (col. 18 of Allen).  It would have been obvious to use insulin 
With respect to claim 1, the combination teaches or suggests a vaginal drug delivery system, comprising an electronic capsule (paragraphs 0033-0044 of Rosenshein as modified), which comprises a reservoir (the reservoirs of Rosenshein) for a pharmaceutically active compound (the insulin of Allen) one or more diagnostic sensor or a lab-on-a-chip (the glucose sensor of Ziv) and a dispenser (the dispensers of Rosenshein) for delivering the compound from the reservoir to a vagina and which capsule is incorporated into the structure of a positioning member with a closed peripheral shape (the annular ring including the silicone 120 of Rosenshein housing the reservoirs) for dimensional stability configured for placement within the vagina  (the device of Rosenshein is capable of this placement),
wherein a release pattern of the pharmaceutically active compound contained in the reservoir (the reservoirs of Rosenshein) is one of the following:
i. adapted to data measured by the one or more sensors (the glucose sensor of Ziv) by a receiver system (the controller of the combination) that records the data measured by the one or more sensors (the glucose sensor of Ziv); or
ii. directly controlled by the dispenser based on data measured by the one or more sensors and communicated by the one or more sensors to the dispenser (not required); or
iii. adapted to specific needs of an individual wearing the system based on information from the system communicated and transmitted to a doctor (not required). 

With respect to claim 14, the combination teaches or suggests that a periphery of the reservoir is permeable to the pharmaceutically active compound in the reservoir (paragraphs 0040-0043 of Rosenshein).
With respect to claim 16, the combination teaches or suggests that the system is configured for a systemic delivery of the pharmaceutically active compound which is selected from the group consisting of drugs and hormones (the insulin of Allen). 
With respect to claim 18, the combination teaches or suggests that the one or more sensors are for measuring a blood glucose level (the glucose sensor of Ziv), the dispenser (the dispensers of Rosenshein) comprises insulin (the insulin of Allen), and the controller (the controller of the combination) is for determining an amount of the insulin to be dispensed on a basis of the blood glucose level measured by the one or more sensors and a desired blood glucose level. 
With respect to claim 27, the combination teaches or suggests the receiver system (the controller of the combination) configured to adapt the release pattern of the pharmaceutically active compound contained in the reservoir (the reservoirs of Rosenshein) based on the data measured by the one or more sensors (the glucose sensor of Ziv).
With respect to claim 30, the combination teaches or suggests a second electronic capsule (the multiple reservoirs and dispensers housed within the ring as suggested by Rosenshein; each reservoir being an electronic capsule). 

s 4-5 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenshein, in view of Ziv, and further in view of Allen, and further in view of Morhenn.
Rosenshein discloses a ring substructure enclosed in silicone and that the ring substructure may be any suitable shape (paragraph 0032 of Rosenshein).  Morhenn discloses a ring pessary that distributes the stress of the contact between the pessary and the human anatomy over the surface (FIGS. 2-4 and col. 3 of Morhenn).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the ring of Morhenn as the ring substructure of Rosenshein since (1) it distributes the stress of the contact between the pessary and the human anatomy over the surface, and/or (2) it is a simple substitution of one known element for another to obtain predictable results and/or (3) Rosenshein discloses any suitable shape may be used and Morhenn discloses one such shape.  
With respect to claim 4, the combination teaches or suggests that the closed peripheral shape is formed by two parts, one being larger than the other (the ring substructure of Morhenn). 
With respect to claim 5, the combination teaches or suggests that each part of the two parts defines a plane, the plane defined by a first part of the two parts being offset with respect to the plane defined by a second part of the two parts (the ring substructure of Morhenn). 
With respect to claim 8, the combination teaches or suggests that the positioning member is pear-shaped (the ring substructure of Morhenn).
With respect to claim 9, the locations of the measurement unit and reservoirs within the ring of Morhenn would be located on its periphery and placed at the locations of maximum effectiveness for detection and storage.  As such, the locations of the measurement unit and reservoirs within the ring of Morhenn are results-effective variables that would have been optimized through routine experimentation based on the factors of the location of maximum .

Claims 10-11, 17, and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenshein, in view of Ziv, and further in view of Allen, and further in view of Moench and Fournier.
Rosenshein discloses a ring substructure enclosed in silicone.  Moench discloses that a textured surface provides a better grip when maintaining the position of a device in a vagina (paragraph 0083 of Moench).  Fournier discloses a suitable textured surface in the form of minute protuberances (the protuberances 73 of Fournier; cols. 9 and 12-13 of Fournier).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the protuberances 73 of Fournier in the ring of Rosenshein so as to provide a better grip when maintaining the position of a device in a vagina.  
With respect to claim 10, the combination teaches or suggests that the positioning member is provided with a friction enhancer (the protuberances 73 of Fournier). 
With respect to claim 11, the combination teaches or suggests that the friction enhancer is formed by a surface mimicking vaginal rugae (the protuberances 73 of Fournier). 
With respect to claim 17, the combination teaches or suggests that the positioning member is at its surface provided with contact and/or absorption enhancers (the protuberances 73 of Fournier). 

With respect to claim 23, the combination teaches or suggests that the protuberances comprise microvilli enhancers (the protuberances 73 of Fournier).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenshein, in view of Ziv, and further in view of Allen, and further in view of one of Morishita, Gerber, or Pauletti.
The combination teaches treatment (paragraphs 0033-0044 of Rosenshein).  It is known in the art to include absorption promoting additives to treatments (col. 6 of Morishita; paragraph 0065 of Gerber; paragraph 0091 of Pauletti) so as to make a treatment more effective.  It would have been obvious to one of ordinary skill in the art at the time of invention to include absorption promoting additives to the treatment of the combination so as to make a treatment more effective.
With respect to claim 15, the combination teaches or suggests that the reservoir is further provided with absorption promoting additives (the above 103 analysis). 

Claims 1, 13-14, 16, 27, and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/039680 (Weiner)(previously cited) in view of Rosenshein.
Weiner teaches an electronic capsule 150 with a carrier 154 (FIG. 1B of Weiner) and that the device can be used to deliver drugs, such as hormones, through vaginal tissues (page 12 of Weiner).  Weiner does not teach the particulars of the carrier 154 that can be used to deliver drugs through vaginal tissues.  Rosenshein discloses the use of multiple reservoirs and dispensers 
With respect to claim 1, the combination teaches or suggests a vaginal drug delivery system, comprising an electronic capsule (paragraphs 0033-0044 of Rosenshein as modified), which comprises a reservoir (the reservoirs on the carrier of Rosenshein and within the silicone encasement) for a pharmaceutically active compound (the drug therapy of Weiner) one or more diagnostic sensor or a lab-on-a-chip (the sensors of Weiner; pages 3 and 6-8 of Weiner) and a dispenser (the dispensers on the carrier of Rosenshein) for delivering the compound from the reservoir to a vagina and which capsule is incorporated into the structure of a positioning member with a closed peripheral shape for dimensional stability configured for placement within the vagina (the components provided within the silicone encasement of Rosenshein) with a closed peripheral shape for dimensional stability configured for placement within the vagina (the device of Rosenshein is capable of this placement),
wherein a release pattern of the pharmaceutically active compound contained in the reservoir (the reservoirs on the carrier of Rosenshein) is one of the following:
i. adapted to data measured by the one or more sensors (the sensors of Weiner; pages 3 and 6-8 of Weiner) by a receiver system (the electronics of 
ii. directly controlled by the dispenser based on data measured by the one or more sensors and communicated by the one or more sensors to the dispenser (not required); or
iii. adapted to specific needs of an individual wearing the system based on information from the system communicated and transmitted to a doctor (pages 9-10 of Weiner).
With respect to claim 13, the combination teaches or suggests that the positioning member is provided with a second reservoir (the reservoirs of Rosenshein).
With respect to claim 14, the combination teaches or suggests that a periphery of the reservoir is permeable to the pharmaceutically active compound in the reservoir (the dispensers on the carrier of Rosenshein). 
With respect to claim 16, the combination teaches or suggests that the system is configured for a systemic delivery of the pharmaceutically active compound which is selected from the group consisting of drugs and hormones (the drug therapy of Weiner). 
With respect to claim 27, the combination teaches or suggests the receiver system (the electronics of Weiner; pages 3, 10-13, and 6-8 of Weiner) configured to adapt the release pattern of the pharmaceutically active compound contained in the reservoir (the reservoirs on the carrier of Rosenshein) based on the data measured by the one or more sensors (the sensors of Weiner; pages 3 and 6-8 of Weiner).

With respect to claim 30, the combination teaches or suggests a second electronic capsule (the reservoirs of Rosenshein; each reservoir being an electronic capsule). 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiner, in view of Rosenshein, and further in view of Morishita, Gerber, or Pauletti.
The combination teaches or suggests for use in the systemic delivery of drugs and hormones (the entire disclosure of Weiner including pages 3-4, 10-12 of Weiner).  It is known in the art to include absorption promoting additives to treatments (col. 6 of Morishita; paragraph 0065 of Gerber; paragraph 0091 of Pauletti) so as to make a treatment more effective.  It would have been obvious to one of ordinary skill in the art at the time of invention to include absorption promoting additives to the treatment of the combination so as to make a treatment more effective.
With respect to claim 15, the combination teaches or suggests that the reservoir is further provided with absorption promoting additives (the above 103 analysis). 
 
Response to Arguments
The Applicant’s arguments filed 4/19/2021 have been fully considered.
Claim objections
In view of the claim amendments filed on 4/19/2021, the claim objections are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections based on Runkewitz, Ziv, and Allen
The Applicant asserts:

    PNG
    media_image1.png
    329
    1029
    media_image1.png
    Greyscale

After citing to FIG. 5A, the Applicant then asserts:


    PNG
    media_image2.png
    329
    1034
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    461
    1024
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    182
    1029
    media_image4.png
    Greyscale

This argument is not persuasive.  First, as explained above in the claim interpretation section, the recitation “which capsule is incorporated into the structure of a positioning member with a closed peripheral shape for dimensional stability configured for placement within the vagina” is interpreted to mean “wherein the electronic capsule (i.e., the reservoir) is included as part of a positioning member which also has a closed peripheral shape for dimensional stability configured for placement within the vagina”.  Second, Ziv discloses a controller, a dispenser, and a reservoir for releasing agents based on the detected glucose levels (paragraphs 0035, 0046, 0089, 0101, 0107, and 0112-0113 of Ziv).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the controller, the dispenser, and the reservoir in the device of Runkewitz since it permits a treatment based on the glucose level of the patient, as suggested by Ziv.  With respect to the reservoir of the combination, Ziv teaches that its support structure 201 may house the reservoir (paragraph 0089 of Ziv) and the supporting structure shapes include a ring (paragraph 0087 of Ziv).  From these teachings, Ziv discloses or suggests that a ring support structure may house the reservoir.  It would have been obvious to one of ordinary skill in the art at the time of invention to place the reservoir of Ziv in the ring pessary 20 of Runkewitz since a placement of the reservoir is required and Ziv teaches that the ring support structure is a suitable location.  The teaching of some embodiments of Ziv does not teach away from the other embodiments of Ziv.  As such, the Applicant’s reliance upon the embodiments of Ziv not relied upon by the Examiner is not persuasive since it is not commensurate with the rejection.  Also, the Applicant alleges that it cites to the same paragraph as the Examiner, paragraph 0089, with respect to their quotation “The number of substance dispensers 204 attached to supporting 
The Applicant asserts:

    PNG
    media_image5.png
    98
    1032
    media_image5.png
    Greyscale

This argument is not persuasive since the combination of Runkewitz and Ziv does not have the deficiency alleged by the Applicant such that the combination of Runkewitz, Ziv, and Allen has all the features of claim 1.
In view of the above comments, the rejections based on Runkewitz, Ziv, and Allen are proper since they teach or suggest a reservoir within the ring.
The Applicant asserts that Morhenn does not cure the deficiencies of the combination of Runkewitz, Ziv, and Allen.  This argument is not persuasive since the combination of Runkewitz, Ziv, and Allen does not have the deficiencies alleged by the Applicant.  Further, the combination of Runkewitz, Ziv, Allen, and Morhenn teaches or suggests all the features of claims 4-5 and 8-9.
The Applicant asserts that Moench and Fournier do not cure the deficiencies of the combination of Runkewitz, Ziv, and Allen.  This argument is not persuasive since the combination of Runkewitz, Ziv, and Allen does not have the deficiencies alleged by the Applicant.  Further, the combination of Runkewitz, Ziv, Allen, Moench and Fournier teaches or suggests all the features of claims 10-11, 17, and 22-23.

The Applicant also asserts:

    PNG
    media_image6.png
    190
    1054
    media_image6.png
    Greyscale

After citing to FIG. 5 of Rosenshein, the Applicant further asserts:

    PNG
    media_image7.png
    235
    1070
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    344
    1033
    media_image8.png
    Greyscale

This argument is not persuasive.  Rosenshein discloses the use of multiple reservoirs and dispensers housed in the positioning element so as to provide multiple doses since the reservoirs of Rosenshein are shown to be housed within the silicone enclosure making up part of the ring structure.  It would have been obvious to one of ordinary skill in the art at the time of invention to use multiple reservoirs and dispensers housed within the positioning element so as to provide multiple doses.  

 Prior art rejections based on Rosenshein, Ziv, and Allen
The Applicant asserts:

    PNG
    media_image9.png
    368
    1015
    media_image9.png
    Greyscale

This argument is not persuasive.  First, as explained above in the claim interpretation section, the recitation “which capsule is incorporated into the structure of a positioning member with a closed peripheral shape for dimensional stability configured for placement within the vagina” is interpreted to mean “wherein the electronic capsule (i.e., the reservoir) is included as part of a positioning member which also has a closed peripheral shape for dimensional stability configured for placement within the vagina”.  Second, Rosenshein discloses the use of multiple reservoirs and dispensers housed within the positioning element so as to provide multiple doses because the reservoirs of Rosenshein are shown to be housed within the silicone enclosure making up part of the ring structure (paragraphs 0040-0043 and FIG. 5 of Rosenshein). In view of the above, the combination of Rosenshein, Ziv, and Allen does not have the deficiency alleged by the Applicant such that the combination of Rosenshein, Ziv, and Allen has all the features of claim 1.

The Applicant asserts that Moench and Fournier do not cure the deficiencies of the combination of Rosenshein, Ziv, and Allen.  This argument is not persuasive since the combination of Rosenshein, Ziv, and Allen does not have the deficiencies alleged by the Applicant.  Further, the combination of Rosenshein, Ziv, Allen, Moench and Fournier teaches or suggests all the features of claims 10-11, 17, and 22-23.
The Applicant asserts that Morishita, Gerber, or Pauletti does not cure the deficiencies of the combination of Rosenshein, Ziv, and Allen.  This argument is not persuasive since the combination of Rosenshein, Ziv, and Allen does not have the deficiencies alleged by the Applicant.  Further, the combination of Rosenshein, Ziv, Allen, and one of Morishita, Gerber, or Pauletti teaches or suggests all the features of claim 15.
Prior art rejection based on Weiner and Rosenshein
The Applicant asserts:

    PNG
    media_image10.png
    556
    1036
    media_image10.png
    Greyscale

This argument is not persuasive.  Weiner teaches an electronic capsule 150 with a carrier 154 (FIG. 1B of Weiner) and that the device can be used to deliver drugs, such as hormones, through vaginal tissues (page 12 of Weiner).  Additionally, Weiner discloses the following:
Page 11:

    PNG
    media_image11.png
    143
    715
    media_image11.png
    Greyscale

Page 12:

    PNG
    media_image12.png
    200
    683
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    174
    682
    media_image13.png
    Greyscale

As seen in the above passages, the system may treat endometriosis, which can occur in the vagina.  Also, the drug delivery of the capsule may occur through vaginal tissues or be delivered through vaginal routes.  Further, effective therapy may be near the uterus, which the vagina is.  Furthermore, therapy areas involve vaginal delivery.  Taking these teachings in total, Weiner discloses placing the device in the vagina for these passages to have meaning since it makes a point that uterine tissue is different from vaginal tissue as both are mentioned.  
The Applicant asserts:

    PNG
    media_image14.png
    430
    1047
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    356
    1043
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    428
    1037
    media_image16.png
    Greyscale

This argument is not persuasive.  As shown above, Weiner clearly indicates a vaginal placement/application of the device for drug delivery through vaginal tissues.  This is not a teaching of Weiner that can be simply ignored.  The references to other application besides the vaginal placement/application does not negate the existence of the teaching of Weiner of vaginal placement/applications.  
The Applicant asserts:

    PNG
    media_image17.png
    421
    1022
    media_image17.png
    Greyscale

This argument is not persuasive.  Weiner teaches an electronic capsule 150 with a carrier 154 (FIG. 1B of Weiner) and that the device can be used to deliver drugs, such as hormones, through vaginal tissues (page 12 of Weiner).  Weiner does not teach the particulars of the carrier 154 that can be used to deliver drugs through vaginal tissues.  Rosenshein discloses the use of multiple reservoirs and dispensers on a carrier encased in silicone encasement so as to provide multiple doses (paragraphs 0040-0043 and FIG. 5 of Rosenshein).  It would have been obvious 
The Applicant asserts that Morishita, Gerber, or Pauletti does not cure the deficiencies of the combination of Weiner and Rosenshein.  This argument is not persuasive since the combination of Weiner and Rosenshein does not have the deficiencies alleged by the Applicant.  Further, the combination of Weiner, Rosenshein, and one of Morishita, Gerber, or Pauletti teaches or suggests all the features of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791